                             Case:20-02045-jwb                    Doc #:3 Filed: 06/11/2020                         Page 1 of 1

Official Form 309C (For Corporations or Partnerships) (12/15)
Information to identify the case:
Debtor
                   Lidral Orthodontics, PLLC                                                        EIN 82−1234577
                   Name


United States Bankruptcy Court Western District of Michigan
                                                                                                    Date case filed for chapter 7 6/11/20
Case number: 20−02045−jwb

              Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Lidral Orthodontics, PLLC

2. All other names used in the
   last 8 years
3. Address                                   6269 Hazelgreen Dr. N.E.
                                             Rockford, MI 49341−7797

4. Debtor's attorney                         Martin L. Rogalski                                                   Contact phone (616) 457−4410
                                             Martin L Rogalski PC
    Name and address                         1881 Georgetown Center                                               Email: court@mrogalski.com
                                             Jenison, MI 49428

5. Bankruptcy trustee                        Thomas A. Bruinsma                                                   Contact phone (616) 975−2010
                                             6812 Old 28th St. SE
    Name and address                         Suite E
                                             Grand Rapids, MI 49546

6. Bankruptcy clerk's office                 Michelle M. Wilson , Clerk of the Bankruptcy Court                   Hours open:
                                             One Division Ave., N.                                                M−F, 8 AM − 4 PM
    Documents in this case may be            Room 200
    filed at this address. You may           Grand Rapids, MI 49503
    inspect all records filed in this case                                                                        Contact phone (616)456−2693
    at this office or online at
    www.pacer.gov.                                                                                                Date: 6/12/20

7. Meeting of creditors                      July 21, 2020 at 01:00 PM                                            Location:
    The debtor's representative must
    attend the meeting to be              The meeting may be continued or adjourned to a later date. If           Until further notice, meetings will be
    questioned under oath. Creditors      so, the date will be on the court docket.                               held remotely. The trustee will issue a
    may attend, but are not required to                                                                           separate notice with further details.
    do so. Please note that possession
    of cell phones is prohibited at first
    meetings.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

10. Abandonments                             Trustees may abandon property in no asset estates without notice to creditors or other interested parties.
                                             Anyone wishing to receive notice of such abandonment must file a request with the Court.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
